Exhibit 10.1.4.1

 

INCENTIVE STOCK OPTION AGREEMENT

UNDER CHESAPEAKE ENERGY CORPORATION

1996 STOCK OPTION PLAN

 

THIS INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”), made as of the
grant date set forth on the cover page of this Option Agreement (the “Cover
Page”) at Oklahoma City, Oklahoma by and between the participant named on the
Cover Page (the “Participant”) and CHESAPEAKE ENERGY CORPORATION (the
“Company”):

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company or any “Subsidiary” (as
defined in Section 2.19 of the Plan) of the Company, and it is important to the
Company that the Participant be encouraged to remain in the employ of the
Company or any Subsidiary of the Company; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the common stock of the
Company, as hereinafter provided, pursuant to “Chesapeake Energy Corporation
1996 Stock Option Plan” (the “Plan”), a copy of which has been provided to the
Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

1. GRANT OF ISO OPTION. The Company hereby grants to the Participant an
incentive stock option (the “ISO Option”) intended to qualify under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”), to purchase all
or any part of the number of shares of its voting common stock, par value $.01
(the “Stock”) set forth on the Cover Page, under and subject to the terms and
conditions of this Option Agreement and the Plan which is incorporated herein by
reference and made a part hereof for all purposes. The purchase price for each
share to be purchased hereunder shall be the option price set forth on the Cover
Page (the “ISO Price”).

 

2. TIMES OF EXERCISE OF ISO OPTION. After, and only after, the conditions of
Section 9 hereof have been satisfied and the Company’s shareholders have
approved the Plan in accordance with the provisions of Section 1.2 of the Plan,
the Participant shall be eligible to exercise the ISO Option pursuant to the
“Vesting Schedule” set forth on the Cover Page. If the Participant’s employment
with the Company (or of any one or more of the Subsidiaries of the Company)
remains full-time and continuous at all times prior to any of the “Exercise
Dates” specified, then the Participant shall be entitled, subject to the
applicable provisions of the Plan and this Option Agreement having been
satisfied, to exercise on or after the applicable Exercise Date, on a cumulative
basis, the number of shares of Stock determined by multiplying the aggregate
number of shares set forth on the Cover Page by the designated percentage set
forth on the Cover Page.



--------------------------------------------------------------------------------

3. TERM OF ISO OPTION. Subject to earlier termination as hereafter provided, the
ISO Option shall expire at the close of business on the expiration date set
forth on the Cover Page and may not be exercised after such expiration date,
which in no event shall be more than ten years from the Date of Grant. At all
times during the period commencing with the date the ISO Option is granted to
the Participant and ending on the earlier of the expiration of the ISO Option or
the date which is three months prior to the date the ISO Option is exercised by
the Participant, the Participant must be an employee of either (i) the Company,
(ii) a Subsidiary of the Company, or (iii) a corporation or a parent or a
Subsidiary of such corporation issuing or assuming an ISO Option in a
transaction to which Section 424(a) of the Code applies.

 

4. NONTRANSFERABILITY OF ISO OPTION. Except as otherwise herein provided, the
ISO Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and the ISO Option may be exercised, during the
lifetime of the Participant, only by the Participant. More particularly (but
without limiting the generality of the foregoing), the ISO Option may not be
assigned, transferred (except as provided above), pledged or hypothecated in any
way, shall not be assignable by operation of law and shall not be subject to
execution, attachment, or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the ISO Option contrary to the
provisions hereof shall be null and void and without effect.

 

5. EMPLOYMENT. So long as the Participant shall continue to be a full-time and
continuous employee of the Company or one or more of the Subsidiaries of the
Company, the ISO Option shall not be affected by any change of duties or
position. Nothing in the Plan or in this Option Agreement shall confer upon the
Participant any right to continue in the employ of the Company or any of the
Subsidiaries of the Company, or interfere in any way with the right of the
Company or any of the Subsidiaries of the Company to terminate the Participant’s
employment at any time.

 

6. SPECIAL RULES WITH RESPECT TO ISO OPTIONS. With respect to the ISO Option
granted hereunder, the following special rules shall apply:

 

(a) Annual Limitation on Exercise of ISO Options. Except as provided in Section
8 herein, in no event during any calendar year will the aggregate “Fair Market
Value” (as defined in Section 2.9 of the Plan), determined as of the time the
ISO Option is granted, of the Stock for which the Participant may first have the
right to exercise under the ISO Option and any other “incentive stock options”
granted under all plans qualified under Section 422 of the Code which are
sponsored by the Company and its Subsidiary corporations exceed $100,000.

 

(b) Acceleration of Otherwise Unexercisable ISO Options on Death, Disability or
Other Special Circumstances. The Committee, in its sole discretion, may permit
(i) a Participant who terminates employment due to a Disability, (ii) the
personal representative of a deceased Participant, or (iii) any other
Participant who

 

2



--------------------------------------------------------------------------------

terminates employment upon the occurrence of special circumstances (as
determined by the Committee) to purchase all or any part of the shares subject
to the ISO Option for which the applicable Exercise Date(s) has not yet occurred
on the date of the Participant’s death, termination of his employment due to a
Disability, or as the Committee otherwise so determines. With respect to shares
subject to the ISO Option for which the applicable Exercise Dates has occurred
or for which the Committee has permitted purchase in accordance with the
foregoing provision, the Participant shall automatically have the right to
purchase such shares within three months of such date of termination employment
or one year in the case of a Participant suffering a Disability or three years
in the case of a deceased Participant.

 

7. METHOD OF EXERCISING ISO OPTION.

 

(a) Procedures for Exercise. The manner of exercising the ISO Option herein
granted shall be by written notice to the Compliance Manager of the Company at
the time the ISO Option, or part thereof, is to be exercised, and in any event
prior to the expiration of the ISO Option. Such notice shall state the election
to exercise the ISO Option, the number of shares of Stock to be purchased upon
exercise, and the form of payment to be used, and shall be signed by the person
so exercising the ISO Option.

 

(b) Form of Payment. Payment in full for shares of Stock purchased under this
Option Agreement shall accompany the Participant’s notice of exercise, together
with payment for any applicable withholding taxes. Payment shall be made (i) in
cash or by check, draft or money order payable to the order of the Company; (ii)
by delivering Stock having a Fair Market Value on the date of payment equal to
the amount of the exercise price; (iii) by directing the Company to withhold
from the shares of Stock to be delivered to the Participant upon exercise of the
ISO Option shares of Stock having a Fair Market Value at the date of payment
equal to the amount of the exercise price; or (iv) a combination thereof. In
addition to the foregoing procedure which may be available for the exercise of
the ISO Option, the Participant may deliver to the Company a notice of exercise
which includes an irrevocable instruction to the Company to deliver the stock
certificate representing the shares of Stock being purchased, issued in the name
of the Participant, to a broker approved by the Company and authorized to trade
in the common stock of the Company. Upon receipt of such notice, the Company
shall acknowledge receipt of the executed notice of exercise and forward this
notice to the broker. Upon receipt of the copy of the notice which has been
acknowledged by the Company, and without waiting for issuance of the actual
stock certificate with respect to the exercise of the ISO Option, the broker may
sell the Stock or any portion thereof. The broker shall deliver directly to the
Company that portion of the sales proceeds sufficient to cover the ISO Price and
withholding taxes, if any. Further, the broker may also facilitate a loan to the
Participant upon receipt of the notice of exercise in advance of the issuance of
the actual stock certificate as an alternative means of financing and
facilitating the exercise of the ISO Option. For all purposes of effecting the
exercise of the ISO Option, the date on which the Participant gives the notice
of exercise to the Company, together with payment for the shares of Stock being
purchased and any applicable withholding

 

3



--------------------------------------------------------------------------------

taxes, shall be the “date of exercise.” If a notice of exercise and payment are
delivered at different times, the date of exercise shall be the date the Company
first has in its possession both the notice and full payment as provided herein.

 

(c) Further Information. In the event the ISO Option is exercised, pursuant to
the foregoing provisions of this Section 7, by any person other than the
Participant due to the death of the Participant, such notice shall also be
accompanied by appropriate proof of the right of such person to exercise the ISO
Option. The notice so required shall be given by personal delivery to the
Compliance Manager of the Company or by registered or certified mail, addressed
to the Company at 6104 N. Western, Oklahoma City, Oklahoma 73118, and it shall
be deemed to have been given when it is so personally delivered or when it is
deposited in the United States mail in an envelope addressed to the Company, as
aforesaid, properly stamped for delivery as a registered or certified letter.

 

8. ACCELERATION OF ISO OPTION UPON CORPORATE EVENT. If the Company shall,
pursuant to action by its Board, at any time propose to dissolve or liquidate or
merge into, consolidate with, or sell or otherwise transfer all or substantially
all of its assets to another corporation and provision is not made pursuant to
the terms of such transaction for the assumption by the surviving, resulting or
acquiring corporation of outstanding ISO Options under this Option Agreement, or
for the substitution of new options therefor, the Committee shall cause written
notice of the proposed transaction to be given to the Participant not less than
forty days prior to the anticipated effective date of the proposed transaction,
and the ISO Option shall become 100% vested and, prior to a date specified in
such notice, which shall be not more than ten days prior to the anticipated
effective date of the proposed transaction, the Participant shall have the right
to exercise the ISO Option to purchase any or all of the Stock then subject to
the ISO Option. The Participant, by so notifying the Company in writing, may, in
exercising the ISO Option, condition such exercise upon, and provide that such
exercise shall become effective at the time of, but immediately prior to, the
consummation of the transaction, in which event the Participant need not make
payment for the Stock to be purchased upon exercise of the ISO Option until five
days after written notice by the Company to the Participant that the transaction
has been consummated. If the transaction is consummated, the ISO Option, to the
extent not previously exercised prior to the date specified in the foregoing
notice, shall terminate on the effective date of such consummation. If the
transaction is abandoned, (i) any Stock not purchased upon exercise of the ISO
Option shall continue to be available for purchase in accordance with the other
provisions of the Plan and this Option Agreement and (ii) to the extent that any
portion of the ISO Option not exercised prior to such abandonment shall have
vested solely by operation of this Section 8, such vesting shall be deemed
annulled, and the Vesting Schedule set forth on the Cover Page shall be
reinstituted, as of the date of such abandonment.

 

9. SECURITIES LAW RESTRICTIONS. The ISO Option shall be exercised and Stock
issued only upon compliance with the Securities Act of 1933, as amended (the
“Act”), and any other applicable securities law, or pursuant to an exemption
therefrom. If deemed necessary by the Company to comply with the Act or any

 

4



--------------------------------------------------------------------------------

applicable laws or regulations relating to the sale of securities, the
Participant, at the time of exercise and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Stock subject to the ISO
Option are being purchased for investment and not with any present intention to
resell the same and without a view to distribution, and the Participant shall,
upon the request of the Company, execute and deliver to the Company an agreement
to such effect. The Participant acknowledges that any stock certificate
representing Stock purchased under such circumstances will be issued with a
restricted securities legend.

 

10. DISQUALIFYING DISPOSITION OF STOCK. If the Participant shall make a
disposition (within the meaning of Section 424(c) of the Code and the rules and
regulations thereunder) of any shares of Stock covered by the ISO Option within
one year after the date of exercise of the ISO Option or within two years after
the date of grant of the ISO Option, then in either such event the Participant
shall promptly notify the Company, by delivery of written notice to the
Compliance Manager of the Company, of (i) the date of such disposition, (ii) the
number of shares of Stock covered by the ISO Option which were disposed of and
(iii) the price at which such shares of Stock were disposed of or the amount of
any other consideration received on such disposition. The Company may make such
provision as it may deem appropriate for the withholding of any applicable
federal, state or local taxes that it determines it may be obligated to withhold
or pay in connection with the exercise of the ISO Option or the disposition of
shares of Stock acquired upon exercise of the ISO Option.

 

11. NOTICES. All notices or other communications relating to the Plan and this
Option Agreement as it relates to the Participant shall be in writing and shall
be delivered personally or mailed (U.S. Mail) by the Company to the Participant
at the then current address as maintained by the Company or such other address
as the Participant may advise the Company in writing.

 

12. DEFINITIONS. Any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

5